Citation Nr: 1333610	
Decision Date: 10/24/13    Archive Date: 10/24/13

DOCKET NO.  09-00 230A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Entitlement to an effective date prior to April 26, 2006, for the grant of service connection for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Tara R. Goffney, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel

INTRODUCTION

The Veteran served on active duty from July 1969 to May 1972. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an April 2007 decision by the RO in Honolulu, Hawaii that granted service connection and a 100 percent rating for PTSD, effective April 26, 2006. The Veteran appealed for an earlier effective date. 

A personal hearing was held at the RO in October 2009, and a Board videoconference hearing was held before the undersigned Veterans Law Judge in February 2011. 

The Veteran appealed the Board's March 2011 decision denying his claim to the United States Court of Appeals for Veterans Claims (Court).  In April 2013, the Court issued a Memorandum Decision vacating the matter and remanding the claim to the Board for further development and readjudication.


FINDINGS OF FACT

1.  In a July 1975 rating decision, the RO denied service connection for a nervous condition.  The Veteran was notified of this decision by a letter dated in July 1975, and he did not file an appeal.

2.  The Veteran's reopened claim for service connection for a psychiatric disorder was received on April 26, 2006, the effective date for the April 2007 grant of service connection and assignment of a 100 percent rating for PTSD.

3.  Service personnel records have been associated with the claims file since the July 1975 rating decision that corroborate the Veteran's service stressor that he underwent training in electronic warfare and served onboard a combat ship; thus, the original July 1975 claim for service connection must be reconsidered.

4.  The Veteran is not shown to have met all eligibility criteria for service connection for PTSD from April 11, 1980, to November 7, 2005.

5.  The available evidence reflects that the Veteran's service-connected psychiatric disorder was first diagnosed on November 7, 2005. 


CONCLUSIONS OF LAW

The criteria for an effective date of November 7, 2005, for the grant of service connection for PTSD, have been met.  38 U.S.C.A. § 5110  (West 2002); 38 C.F.R. §§ 3.156(c), 3.400 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Notice was provided to the Veteran in September 2006. 

An April 2007 rating decision awarded the Veteran a 100 percent rating for his service-connected PTSD.  Because the decision granted the Veteran the benefit sought, additional notice is not required concerning the downstream effective date element of the claim because the initial intended purpose of the notice has been served.  Dingess, supra.  Rather, as required by 38 U.S.C.A. § 7105(d), the RO issued an SOC in response to the Veteran's disagreement with the effective date.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records, lay statements, and medical records are associated with the file.  The Board has reviewed Virtual VA and VBMS for additional records, noting no additional records. 

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.

II.  Analysis 

In April 2013, the Court vacated the Board's March 2011 decision denying the Veteran's claim for an effective date earlier than April 26, 2006, for the grant of service connection for PTSD and assignment of a 100 percent rating.  Essentially, the Veteran contends, and the Court has directed the Board to address, that the Board must consider whether the Veteran is entitled to an earlier effective date pursuant to 38 C.F.R. § 3.156(c).  Under that regulation, where the VA obtains previously unavailable service records and grants service connection based "all or in part" on the newly associated records, the claimant may be entitled to an effective date as early as the date of the original claim.  38 C.F.R. § 3.156(c).  Thus, the question before the Board is whether the newly received personnel records, which included the documents entitled "Transfers and Receipts," "Navy Occupation/Training and Awards History, "Administrative Remarks," and "Enlisted Performance Record," served as the basis for the grant of service connection for PTSD either "all or in part."  If the Board finds that the April 2007 rating decision did rely on those newly received records when granting the Veteran's claim, the Board will reconsider the original rating decision issued in July 1975.

In the alternative, the Court directed the Board to consider whether the Veteran is entitled to an earlier effective date based upon 38 C.F.R. § 5110(g), which allows for the grant of benefits pursuant to a liberalizing law, in this case, the adoption of the diagnosis of PTSD which was added to the rating schedule effective April 11, 1980.

The effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service, otherwise the date of receipt of claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (b)(1); 38 C.F.R.§ 3.400 (b)(2)(i).  If the grant is based on a claim which has been finally denied and subsequently reopened by the submission of new and material evidence, the effective date is the date of receipt of the new claim, or the day entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q), (r) . 

During the pendency of this appeal, the provisions of 38 C.F.R. § 3.156(c)  were amended, effective October 6, 2006.  See 71 Fed. Reg. 52,455-52,457 (Sept. 6, 2006) (now codified at 38 C.F.R. § 3.156(c) (2013)). 

Under the prior regulations, where the new and material evidence consists of a supplemental report from the service department, received before or after the decision has become final, the former decision will be reconsidered by the adjudicating agency of original jurisdiction.  This comprehends official service department records which presumably have been misplaced and have now been located and forwarded to the Department of Veterans Affairs.  Also included are corrections by the service department of former errors of commission or omission in the preparation of the prior report or reports and identified as such.  The retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156(c) (2005).

The preamble in the proposed regulation contained a full explanation of the bases for the change in regulation.  See 70 Fed. Reg. 35,388 -35,390 (June 20, 2005).  The preamble noted that the use of the words "new and material evidence" was confusing as it inferred that VA may reopen a claim when service department records were received that were not available before.  The effective date of such a claim would be the date of the reopened claim.  It was noted that, in practice, when VA received service department records that were previously unavailable at the time of the prior decision, VA may reconsider the prior decision.  The effective date assigned would relate back to the date of the original claim, or date entitlement arose, whichever is later.  The effective date would not be limited to the date of the claim to reopen. 

The change was intended to broaden the description of service department records to include unit records, such as those received from the U.S. Army and Joint Services Records Research Center (JSRRC)(formerly U.S. Armed Services Center for Research of Unit Records (USASCRUR)) that pertain to military experiences claimed by a Veteran.  It was noted that such evidence may be particularly valuable in connection to claims for benefits for PTSD.  Id. at 35,388; see also Vigil v. Peake, 22 Vet. App. 63 (2008). 

The version in effect since October 2006 is as follows: 

(c) Service department records.  (1) Notwithstanding any other section in this part, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of this section. Such records include, but are not limited to: (i) Service records that are related to a claimed in-service event, injury, or disease, regardless of whether such records mention the veteran by name, as long as the other requirements of paragraph (c) of this section are met;  (ii) Additional service records forwarded by the Department of Defense or the service department to VA any time after VA's original request for service records; and  (iii) Declassified records that could not have been obtained because the records were classified when VA decided the claim. (2) Paragraph (c)(1) of this section does not apply to records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the Joint Services Records Research Center, or from any other official source.  (3) An award made based all or in part on the records identified by paragraph (c)(1) of this section is effective on the date entitlement arose or the date VA received the previously decided claim, whichever is later, or such other date as may be authorized by the provisions of this part applicable to the previously decided claim.  (4) A retroactive evaluation of disability resulting from disease or injury subsequently service connected on the basis of the new evidence from the service department must be supported adequately by medical evidence.  Where such records clearly support the assignment of a specific rating over a part or the entire period of time involved, a retroactive evaluation will be assigned accordingly, except as it may be affected by the filing date of the original claim.  38 C.F.R. § 3.156 (c) (2013). 

At the outset, the Board notes that the Court determined in its April 2013 Memorandum Decision that there was no error when the Board determined that the July 1975 rating decision that denied service connection for a nervous disorder was final.  Thus, that contention is no longer at issue and will not be further discussed.

With regard to the Veteran's contention that his claim for an earlier effective date prevails under 38 C.F.R. § 3.156(c), the Board finds that the weight of the credible evidence supports the Veteran's claim and the Board will reconsider the original July 1975 rating decision.

The Veteran has reported that his military duties included monitoring Russian weapons systems electronically while onboard the USS Furer DEG, a combat ship, awaiting a strike from the Russians.  The Veteran's contended stressor was that while serving on the ship, he was involved in a "false positive" event in which the ship was on guard for Russian bombers that were thought to be coming from the North Pole to attack the United States in a pre-emptive nuclear strike.  He contended that that event, which lasted about one to two days, caused immense fear for his life and created a psychiatric disorder that he has been battling since the event.  The crux of the Veteran's argument is that newly received service personnel records, received following the previous rating decision in 1975, verified his service stressors and served as the basis, either all in or part, for the grant of service connection.  Specifically, the Veteran contends that the additional records verified and corroborated that he had undergone specialized training in electronic warfare, had served onboard the U.S.S. Julius A. Furer DEG 6 which was a combat battleship, and showed his assignment as an ECM-ECCM specialist. 

Upon review of the April 2007 rating decision, the Board notes that the Veteran's service personnel records were listed in the "Evidence" portion of the decision.  Again, those records were only associated with the claims file in October 2006.  Moreover, when resolving the benefit of the doubt in favor of the Veteran, the Board finds that the RO's April 2007 rating decision addressed documents contained in the service personnel records and used those records to verify the Veteran's PTSD stressors.  Specifically, the rating decision references that the Veteran did well in service as evidenced by being selected for "specialized training" in "electronics and electronics warfare."  The rating decision noted such and went on to describe the Veteran's service stressors and his statements that following the stressor event, he "mentally snapped."  The RO found that the Veteran's PTSD was directly related to these events in service, as concluded by his private psychiatrist.  The Board notes that aside from these records, the Veteran also independently reported that he had specialized training in electronics warfare, both in statements to the VA and to his private and VA examiners who used that information as a basis for the  PTSD diagnosis.  Importantly, however, the Board cannot rule out that those service personnel documents, specifically the document entitled "Navy Occupation/Training and Awards History" reflecting that the Veteran was enrolled in the course Electronics Warfare Operators Class "C," served as a basis of corroboration for the RO.  The Board cannot rule out that the RO relied on that verification in awarding service connection for PTSD, doing so without further clarification with a service agency.  Therefore, because the evidence weighs in favor of the Veteran with regard to these new service personnel records, the Board finds that the original July 1975 rating decision must be reconsidered.

However, although the Board is reconsidering the July 1975 rating decision, the Board finds that the earliest effective date possible for a grant of PTSD is not until many years later.  Such is the case because PTSD was not a diagnosis recognized by the VA in 1975, and in fact was not added to the DSM-IV until April 11, 1980, thus, that date would be the earliest that the Veteran could be entitled to service connection for PTSD.

Generally, the effective date of an award of a claim is the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  If a claim for disability compensation is received within one year after separation from service, the effective date of entitlement is the day following separation or the date entitlement arose.  38 C.F.R. § 3.400(b)(2).

However, where pension, compensation, or dependency and indemnity compensation is awarded or increased pursuant to a liberalizing law, or a liberalizing VA issue approved by the Secretary or by the Secretary's direction, the effective date of such award or increase shall be fixed in accordance with the facts found, but shall not be earlier than the effective date of the act or administrative issue.  Where pension, compensation, or dependency and indemnity compensation is awarded or increased pursuant to a liberalizing law or VA issue which became effective on or after the date of its enactment or issuance, in order for a claimant to be eligible for a retroactive payment under the provisions of this paragraph the evidence must show that the claimant met all eligibility criteria for the liberalized benefit on the effective date of the liberalizing law or VA issue and that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a).

Under 38 C.F.R. § 3.114(a)(3), if a claim is reviewed at the claimant's request more than one year after the effective date of the law, the effective date of the award may be one year prior to the date of receipt of such request, if the Veteran met all the criteria of the liberalizing law or issue at that time.

PTSD was first recognized as a distinct disability by VA on April 11, 1980, see 45 Fed. Reg. 26,326(1980), and this change constituted a "liberalizing VA issue."  See VAOPGCPREC 26-97, 62 Fed. Reg. 63,604 (1997).

In order to be entitled to retroactive benefits based on liberalizing legislation effective prior to the date of his claim, the evidence must show that the Veteran met all eligibility criteria for the liberalized benefit of entitlement to service connection for PTSD on the effective date of the liberalizing law or VA issue, which in this case is April 11, 1980.  The Veteran must also show that such eligibility existed continuously from that date to the date of claim or administrative determination of entitlement.  38 C.F.R. § 3.114(a); VAOPGCPREC 26-97.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114(a)(3).

Applicable regulations provide that service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f).

At the time of the original claim for service connection for a nervous disorder, filed in November 1974, the Veteran claimed only that in 1971, he requested permission to see a psychiatrist while aboard ship but was denied.  He was then seen by a psychiatrist in 1972 and was recommended for discharge.  

The service treatment records show that in April 1972, the Veteran requested a psychiatric consult due to drug abuse.  He reported mental unhappiness related to the military.  He had an inability to cope with shipboard life.  He reported the use of marijuana and other addicting drugs to cope with stress.  He showed an immature and emotionally unstable personality with a difficulty accepting authority in high school, a difficult relationship with his father, and a history of breaking and entering.  The impression was "emotionally unstable personality with immature features that existed prior to entry into service."

On April 1975 VA examination, the Veteran stated only that while in service, it was difficult on ship to find any place where he could be alone, as he was always bothered by others.  The majority of the interview focused on the Veteran's early childhood development, including his mother who had a nervous breakdown and his step-father who did not attend to him.  It  was found that the Veteran was filthy dirty, smelled, and did not care for his appearance.  He was puzzled as to why he could not get along with others.  Otherwise, he was oriented in all three spheres, there were no thought process defects or hallucinations.  His affect was labile.  The diagnosis was "extremely immature personality pattern with fixation at early stage of development secondary to lack of early training both passive and active."

The July 1975 decision denied the Veteran's claim, stating that the Veteran suffered from a psychiatric disorder, a personality disorder, that was a constitutional or developmental abnormality and was therefore not a disability under the law.
From July 1975 to March 2006, there was no correspondence from the Veteran to the RO with relation to a claim for a psychiatric disorder.  The first treatment record referencing a psychiatric disorder since the final July 1975 rating decision is dated in November 2005.  At that time, the Veteran sought psychiatric treatment for symptoms related to his service stressors, and was diagnosed with PTSD, chronic.  

The Board notes the Veteran's contentions, and those of his friends and family, that he sought counseling at the VA in the late 1970s for his psychiatric symptoms.  However, the VA stated in March 2010 that no records for the Veteran existed for this time period, and the Veteran had also stated that he was told there were no records from the VA related to mental health counseling at that time.  Thus, first record of diagnosis of any psychiatric disorder following the April 1975 diagnosis was in November 2005, 30 years later.

The Veteran has submitted numerous lay statements from friends and family describing his symptoms over the years related to his service stressors, including severe mood swings, trouble getting along with others, being argumentative, trouble taking criticism, lacking of social skills, and erratic behavior.

In October 2006, the Veteran's physician submitted a statements that the Veteran was well-known to him for 27 years and that he suffered from PTSD.  

In October 2009, the Veteran's VA psychologist provided an opinion stating that based on her knowledge of the Veteran's psychiatric disorder, it was highly likely that his PTSD existed in the 1970s, though unrecognized at the time.  It was consistent with PTSD criteria that the Veteran would have requested discharge from service, and that the disorder, when left untreated, would lead to the psychological hardship following the event that the Veteran had experienced.  It was her opinion that the Veteran suffered from longstanding and chronic PTSD related to the service stressor, despite the diagnosis being made many decades later.  The psychologist stated that "what was known about PTSD at the time [the Veteran] was seen by a mental health provider while still [on] active duty, and/or how military personnel with the symptoms of stress-related disorders were assessed by military mental health professional at that time, would have contributed to the veteran not receiving a diagnosis consistent with his current one of PTSD, though there is mention that he was unable to handle the 'stress' of his assignment."

Moreover the Veteran contends that he has always suffered from the same symptoms that he has now.  

In this case, however, the Board finds that entitlement to service connection for PTSD did not arise until the Veteran was diagnosed with the condition on November 7, 2005.  The Board concludes such despite the October 2009 VA opinion, the Veteran's statements, and the numerous lay statements of record.  

According to 38 C.F.R. § 3.304(f), the granting of service connection for PTSD is predicated on, so requires, a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), not just the mere manifestation of symptoms even if later determined to be associated with this eventual diagnosis.  And although there need not be a "clear" diagnosis, there at least has to be a definitive diagnosis according to 38 C.F.R. § 4.125(a), which simply mandates that, for VA compensation purposes, all diagnoses must conform to or be in accordance with the American Psychiatric Association 's DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (DSM). 38 C.F.R. § 3.304(f).  In Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997), the Court held that mental health care professionals are presumed to know and take into account the DSM criteria in diagnosing PTSD.  Thus, once a diagnosis of PTSD is established (whether or not it appears to conform to the DSM) and a nexus linking current symptomatology to a claimed in-service stressor, the Board may only apply the DSM as a basis for returning a VA examination for clarification.  Id.   (citing 38 C.F.R. § 4.125(a) ).  The Board cannot use the DSM as a basis for rejecting favorable medical evidence regarding the adequacy of the Veteran's symptomatology.  Id.  That is to say, a diagnosis of PTSD is presumably in accordance with the DSM criteria, both insofar as the adequacy and sufficiency of the stressor claimed.  But even accepting this as true, there still has to be the required underlying diagnosis, which in this instance there apparently was not, at least not as of the liberalizing change in law that took effect on April 11, 1980.  Instead, there was a 1975 diagnosis of a type of personality disorder, and no other diagnosis until 2005.  In fact, there is no indication of a diagnosis of PTSD or any other psychiatric disorder at anytime in the 1980s.

Moreover, the Board does not find that the October 2009 opinion is sufficient to create such a retroactive diagnosis.  The October 2009 opinion is vague and speculative, and is not shown to have a sufficient basis.  See Neives-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The 2009 VA psychologist bases the opinion on the Veteran's reported symptoms in service and since service.  However, those symptoms do not comport with the record.  Rather, the in-service psychiatric records and the post-service VA examination conducted in 1975 are negative for any of the Veteran's later reported stressors and are also, importantly, completely negative for his later endorsed symptoms of PTSD, as described extensively by his VA and private psychiatrists, but not so by the October 2009 psychologist.  The October 2009 record vaguely describes social and occupational impairment, and an overall dysfunction through the years, but does not tie these symptoms to those shown in-service or in 1975.  Thus, the opinion lacks a sufficient basis and is not probative to the extent that it relied solely on the Veteran's reported history.  That history does not comport with the record and the Board determines that it is thus not credible evidence to substantiate the claim.  See e.g., Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006). 

The Board also finds that the 2009 history is based on evidence that is not credible because of lack of any medical evidence of symptoms of PTSD for decades following service.  In this regard, the Board is fully aware that applicable regulation requires continuity of symptomatology, not continuity of treatment.  Wilson v. Derwinski, 2 Vet. App. 16 (1991).  However, in a merits context, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  Savage v. Gober, 10 Vet. App. 488 (1997).  The 2009 opinion does not account for the difference in symptoms documented in service and in 1975, and those described since the November 2005 diagnosis of PTSD, and the absence of any PTSD symptoms in the interim period but for later described.  Instead, as stated above, the opinion vaguely ties the Veteran's difficulty functioning in the social and occupational worlds with a conclusion that he suffered from PTSD upon service separation.  There is a lack of description to the opinion, such as how the reported service stressor caused the Veteran's years of psychiatric symptoms.  The opinion does not address the Veteran's particular symptoms of PTSD, nor does it provide any rationale tying those symptoms to his service stressors.  The same is true for the handwritten October 2006 opinion stating that the Veteran had had PTSD for many years.  Accordingly, the Board finds that the October 2009 opinion does not establish that the Veteran suffered from PTSD at the time of the liberalizing VA law, or until 2005, when he was officially diagnosed with PTSD.

The Board notes that the Veteran did receive a diagnosis of a psychiatric disorder prior to November 2005; namely the extremely immature personality pattern for which service connection was denied in 1975.  However, personality disorders are specifically not diseases or injuries for VA purposes.  38 C.F.R. § 3.303(c).  Accordingly, the Veteran's diagnosis of a personality disorder does not provide evidence that the Veteran had a diagnosis of PTSD prior to November 2005, and there is no probative opinion linking the previous personality disorder with the later diagnosed PTSD.  There are no records whatsoever following that VA examination and prior to the November 2005 PTSD diagnosis.

Thus, the Board finds that the preponderance of the evidence is against a finding that the Veteran continuously met the criteria for entitlement to service connection for PTSD since April 11, 1980.  Rather, the first concrete evidence of a diagnosis of PTSD is November 7, 2005.  Again, the proper effective date for the claim on appeal is the day following separation from active service, or date entitlement arose, whichever is later.  In this case, when readjudicting the 1975 rating decision, the Board finds that the later date is November 7, 2005, the date that the Veteran's service-connected PTSD was first diagnosed.  Accordingly, November 7, 2005, is the appropriate effective date for service connection for PTSD.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

An effective date of November 7, 2005, but no earlier, for the grant of service connection for PTSD is granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


